As filed with the Securities and Exchange Commission on February 13, 2014 Registration No. 333-153467 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 POST-EFFECTIVE AMENDMENT TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CINEDIGM CORP. (Exact name of registrant as specified in its charter) Delaware 22-3720962 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 902 Broadway, 9th Floor New York, NY10010 (212) 206-8600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CHRISTOPHER J. MCGURK Chief Executive Officer Cinedigm Corp. 902 Broadway, 9th Floor New York, NY 10010 (212) 206-8600 (Name, address, including zip code and telephone number, including area code, of agent for service) With a copy to: JONATHAN K. COOPERMAN, ESQ. Kelley Drye & Warren LLP 101 Park Avenue New York, New York 10178 (212) 808-7800 Approximate date of commencement of proposed sale to the public:Not applicable. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.[_] If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [x] If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[_] If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[_] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.[_] DEREGISTRATION OF SECURITIES Cinedigm Corp. (f/k/a Cinedigm Digital Cinema Corp., f/k/a Access Integrated Technologies, Inc.) (the “Registrant”) is filing this post-effective amendment to deregister securities registered for issuance on Registration Statement on Form S-3, No. 333-153467 (the “Registration Statement”).The Registration Statement originally registered the resale of 1,320,000 shares of Class A common Stock of the Registrant.The registration rights relating to the securities covered by the Registration Statement expired in or before February 2010.All securities which remain unsold under the Registration Statement are hereby deregistered.As a result of this deregistration, no securities remain registered for sale pursuant to the Registration Statement. SIGNATURES In accordance with the requirements of the Securities Act of 1933, the registrant hereby certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 for the sale of securities and authorized this amendment to the Form S-3 registration statement to be signed on its behalf by the undersigned, in the City of New York, State of New York, on the 13thday of February, 2014. CINEDIGM CORP. By: /s/ Gary S. Loffredo Gary S. Loffredo President of Digital Cinema, General Counsel and Secretary Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature(s) Title(s) Date /s/ Christopher J. McGurk Chief Executive Officer and Chairman February 13, 2014 Christopher J. McGurk of the Board of Directors (Principal Executive Officer) /s/ Adam M. Mizel Chief Operating Officer, Chief Financial Officer and February 13, 2014 Adam M. Mizel Director (Principal Financial Officer) /s/ GaryS. Loffredo President of Digital Cinema, General Counsel, February 13, 2014 Gary S. Loffredo Secretary and Director /s/ John B. Brownson Senior Vice President - Accounting and Finance February 13, 2014 John B. Brownson (Principal Accounting Officer) Director Peter C. Brown * Director February 13, 2014 Wayne L. Clevenger * Director February 13, 2014 Matthew W. Finlay Director Martin B. O’Connor II Director Laura Nisonger Sims * By: /s/ Gary S. Loffredo Gary S. Loffredo Attorney-in-Fact
